t c summary opinion united_states tax_court bill remos petitioner v commissioner of internal revenue respondent docket no 8398-03s filed date bill remos pro_se laurie a nasky for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether petitioner received and failed to report gambling income in the amount of dollar_figure in taxable_year and in the event petitioner had gambling income in the amount of dollar_figure whether petitioner had gambling_losses in taxable_year to offset any of this income background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in chicago illinois on the date the petition was filed in this case petitioner timely filed his federal_income_tax return electronically for the taxable_year on form_1040 u s individual_income_tax_return for taxable_year petitioner reported dollar_figure in wage income petitioner did not report any other income during tax_year petitioner was employed full time as a delivery driver by coca-cola petitioner gambled at two casinos during taxable_year the grand victoria casino and hollywood casino-aurora inc hollywood casino during taxable_year petitioner received gambling winnings of dollar_figure from a game of blackjack he played at the grand victoria casino respondent received a form w-2g certain gambling winnings for taxable_year from grand victoria casino reporting gambling winnings paid to petitioner in the amount of dollar_figure from this form w-2g respondent determined that petitioner had unreported income of dollar_figure for taxable_year accordingly respondent issued petitioner a notice_of_deficiency for taxable_year in which respondent determined that petitioner had unreported income of dollar_figure and that he was liable for a tax_deficiency in the amount of dollar_figure at trial petitioner claimed that he had documents and other evidence to show that he suffered unreported gambling_losses equal to his gambling winnings however he did not possess this evidence at the time of trial the court left the record open and gave petitioner days to present these documents and other support to respondent petitioner did not avail himself of the opportunity to submit this evidence and on date the record in this case was closed discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 as one exception to this rule sec_7491 places upon the commissioner the burden_of_proof with respect to any factual issue relating to liability for tax if the taxpayer maintained adequate_records satisfied the substantiation requirements cooperated with the commissioner and introduced during the court_proceeding credible_evidence with respect to the factual issue although neither party alleges the applicability of sec_7491 we conclude that the burden_of_proof has not shifted to respondent with respect to either the unreported income or the gambling loss deductions therefore petitioner bears the burden of showing that he correctly reported his gross_income for taxable_year and in the event he had unreported gambling income petitioner bears the burden of showing that he is entitled to gambling loss deductions to offset that income unreported income as stated previously respondent determined that petitioner failed to report gambling income in tax_year of dollar_figure however petitioner argues that the moneys won gambling were not income to him because they were won at the blackjack table and the pit boss of the grand victoria casino said they were not taxable 1petitioner testified at trial that the grand victoria casino’s pit boss told him that winnings received on a gambling table were not gross_income but winnings received from slot machine gambling were gross_income sec_61 defines gross_income as all income from whatever source derived including gambling unless otherwise provided 292_f2d_630 5th cir the supreme court has consistently given this definition of gross_income a liberal construction in recognition of the intention of congress to tax all gains except those specifically exempted 348_us_426 see also 716_f2d_693 9th cir all realized accessions to wealth are presumed taxable_income unless the taxpayer can demonstrate that an acquisition is specifically exempted from taxation revg 79_tc_398 petitioner stipulated and admitted at trial that during taxable_year he received gambling winnings of dollar_figure at the grand victoria casino petitioner did not report the aforesaid winnings on his federal_income_tax return petitioner’s reliance on the advice of the grand victoria casino’s pit boss is misplaced this court has repeatedly held that gambling winnings are includable in the taxpayer’s gross_income for the taxable_year in which the winnings were received see petty v commissioner tcmemo_2004_144 see also lutz v commissioner tcmemo_2002_89 sadlier v commissioner tcmemo_1997_45 therefore respondent’s determination as to petitioner’s unreported income is sustained gambling loss deductions in his petition to this court petitioner implies that he had gambling loss deductions that would offset any gambling income he received during taxable_year respondent contends that petitioner has not substantiated any such deductions deductions are a matter of legislative grace and are allowed only as specifically provided by statute and petitioner bears the burden of proving that he is entitled to the claimed deductions 503_us_79 292_us_435 this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_6001 and the regulations promulgated thereunder require taxpayers to maintain records sufficient to permit verification of income and expenses as a general_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to substantiate adequately the precise amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making and allow the deduction to that extent 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir with these well-established propositions in mind we must determine whether petitioner has satisfied his burden of proving that he is entitled to the claimed gambling loss deductions mentioned above in order to establish entitlement to a deduction for wagering losses in this court the taxpayer must prove the losses sustained during the taxable_year 429_f2d_182 6th cir affg tcmemo_1969_26 322_f2d_78 5th cir affg tcmemo_1962_ the taxpayer must also prove that the amount of wagering losses claimed as a deduction exceeds the amount of the taxpayer’s gains from wagering transactions sec_165 implicitly this requires the taxpayer to prove both the amount of losses and the amount of winnings 68_tc_867 donovan v commissioner tcmemo_1965_247 affd per curiam 359_f2d_64 1st cir otherwise there would be no way of knowing whether the sum of the losses deducted on the return is greater or less than the taxpayer’s winnings schooler v commissioner supra pincite petitioner did not maintain a diary or any other contemporaneous record reflecting either his winnings or his losses from gambling during the taxable_year at trial petitioner did not testify to any specific gambling_losses he incurred during taxable_year however in an attempt to substantiate his gambling_losses petitioner offered into evidence a letter from hollywood casino addressed to petitioner such letter was received into evidence by the court the letter from hollywood casino stated in pertinent part we are in receipt of your request for your gaming history at hollywood casino - aurora inc hollywood for the calendar_year kindly note that our system records a total win or loss amount on slot gaming activity during your trip s based on information captured with the use of a player- tracking card accordingly slot play without the insertion of your player-tracking card cannot be captured the records provided are based on rating information and are not accounting_records stated differently hollywood either employs raters whose responsibility it is to walk the casino floor and record the amount placed into play by a patron as well as the time spent by such patron playing a particular game or uses electronically-computed rating entries such information is then input into the hollywood’s computer system which by means of certain proprietary statistical analyses which account for the type of game amount wagered time of play and statistical advantage of the game played generates these rating reports therefore based on such analyses and in order to represent the same as records of gaming wins or losses it must be assumed that i the rating information placed into the computer system is accurate and ii except as otherwise noted no other extraordinary winnings were held based on such analyses and assumptions the hollywood’s computer-generated records reflect that after calculating your coin-in coin-out all jackpots won and or your rated table play for the calendar_year you experienced an aggregate dollar_figure gaming loss further petitioner offered into evidence to substantiate his gambling loss deductions a computer printout which he claims was issued by grand victoria casino of numerical transactions which show values for money in money out and net_proceeds said computer printout was received into evidence by the court petitioner could not explain how the information on the computer printout was compiled or its specific implications also the computer printout did not contain petitioner’s name it did not contain the name of any casino and petitioner did not substantiate that the computer printout displayed transactions of his own personal account as previously stated at trial petitioner claimed that he had additional documents and other evidence to support his claimed gambling loss deductions however he did not possess this evidence at the time of trial the court left the record open and gave petitioner days to present these documents and other support to respondent petitioner did not avail himself of the opportunity to submit this evidence and on date the record in this case was closed we have taken into consideration petitioner’s testimony and the documents offered into evidence by petitioner although the court acknowledges that petitioner most likely had some gambling_losses during the year we are unable to determine either with specificity or by estimation the amount of those losses on the basis of the record at hand we conclude that petitioner has failed to satisfy his burden_of_proof on this issue see mayer v commissioner tcmemo_2000_295 affd 29_fedappx_706 2d cir see also zielonka v commissioner tcmemo_1997_ therefore we are unable to allow any deduction for gambling_losses reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
